Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, with respect to amended claims 1-28, have been fully considered and are persuasive.  
The previous rejections has been withdrawn. 
Applicant amended claim 1 to include hardware, therefore the 101 is withdrawn.
	Applicant amended the claims in view of the previously applied prior art.
	Applicant further addressed all other raised issues.
SEE pages 18-26, dated 6/17/2022, associated with the amended claims.

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails teach, disclose or suggest the combination as claimed, directed to, An apparatus to generate visualizations associated with provisioning virtual resources to a cloud computing environment, the apparatus comprising: a visualization generator to generate a first visualization based on a first comparison of first provisioning requirements from a blueprint to first parameters, the first parameters associated with the cloud computing environment, the first provisioning requirements associated
with the provisioning of the virtual resources to the cloud computing environment, the first visualization corresponding to a first provisioning stage of a provisioning lifecycle; a blueprint controller to adjust one or more of the first provisioning requirements of the blueprint to one or more second provisioning requirements after a determination that the first provisioning requirements are not satisfied based on the first
visualization; the visualization generator to generate a second visualization based on a second comparison of the one or more second provisioning requirements to second parameters associated with the cloud computing environment, the second visualization corresponding to a second provisioning stage of the provisioning lifecycle: and a deployment controller to deploy the virtual resources to the cloud computing environment based on the one or more second provisioning requirements, at least one of the visualization generator, the blueprint controller, or the deployment controller to be implemented with hardware.


Regarding claim 8, the prior art of record fails teach, disclose or suggest the combination as claimed, a non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one machine to at least: generate a first visualization based on a first comparison of first provisioning requirements from a blueprint to first parameters, the first parameters associated with a cloud computing environment, the first provisioning requirements associated with a provisioning of a virtual resource to the cloud computing environment, the first visualization corresponding to a first provisioning stage of a provisioning lifecycle; adjust one or more of the first provisioning requirements of the blueprint to one or more second provisioning requirements after a determination that the first provisioning requirements are not satisfied based on the first visualization; generate a second visualization based on a second comparison of the one or more second provisioning requirements to second parameters associated with the cloud computing environment, the second visualization corresponding to a second provisioning stage of the provisioning lifecycle; and deploy the virtual resource to the cloud computing environment based on the one or more second provisioning requirements.

Regarding claim 15, the prior art of record fails teach, disclose or suggest the combination as claimed, directed to, a method to generate visualizations associated with provisioning a virtual resource to a cloud computing environment, the method comprising: generating a first visualization based on a first comparison of first provisioning requirements from a blueprint to first parameters, the first parameters associated with the cloud computing environment, the first provisioning requirements associated with the provisioning of the virtual resource to the cloud computing environment, the first visualization corresponding to a first provisioning stage of a provisioning lifecycle; adjusting one or more of the first provisioning requirements of the blueprint to one or more second provisioning requirements that after the first provisioning requirements are not satisfied by the first parameters generating a second visualization based on a second comparison of the one or more second provisioning requirements to second parameters associated with the cloud computing environment, the second visualization corresponding to a second provisioning stage of the provisioning lifecycle; and deploying the virtual resource to the cloud computing environment based on the one or more second provisioning requirements.

Regarding claim 22, the prior art of record fails teach, disclose or suggest the combination as claimed, directed to an apparatus to generate visualizations associated with provisioning a virtual resource to a cloud computing environment, the apparatus comprising: means for generating a first visualization based on a comparison of first provisioning
requirements from a blueprint to first parameters, the first parameters associated with the cloud computing environment, the first provisioning requirements associated with the provisioning of the virtual resource to the cloud computing environment, the first visualization corresponding to a first provisioning stage of a provisioning lifecycle; means for adjusting one or more of the first provisioning requirements of the blueprint to one or more second provisioning requirements after a determination
that the first provisioning requirements are not satisfied based on the first visualization; the means for generating to generate a second visualization based on a second comparison of the one or more second provisioning requirements to second parameters
associated with the cloud computing environment, the second visualization corresponding to a second provisioning stage of the provisioning lifecycle; and means for deploying the virtual resource to the cloud computing environment based on
the one or more second provisioning requirements.
The dependent claims are allowable for at least the reasons as defined by their, the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
7/28/2022